Robinson, J.,
delivered the opinion of the Court.
This is an action by the husband to recover damages for the death ¿of his wife, who was killed by an engine while she was attempting to cross the track of the defendant company. Pending the suit the plaintiff died, and the question is, whether the action thereby abates. The plaintiff died before the Act of 1888, ch. 262 was passed, and the question is not therefore affected by the provisions of that Act.
As to the first point relied on by the apjiellant, this is fully covered by Ott vs. Kaufman, Exec’x, 68 Md., 56. There the suit was brought by the husband to recover damages for an assault and battery on his wife, per quod he lost her services, and upon the death of the defendant the Court, held the suit abated.
Such actions, say the Court, abated at common law upon the death of the sole plaintiff or sole defendant, and the Code, which provides for the survival of personal actions, expressly excepts from its operation actions for personal injuries. Old Code, sec. 1, Art. 2.
Cregin vs. Brooklyn Crosstown R. R. Co., 83 N. Y., 596, the Court said, was decided upon the language of the New York statute, which is altogether different from our statute.
Then, as to Potter vs. The Metropolitan District Railway Co., 30 L. T. N. S., 165; there the suit was originally brought by the wife as executrix of her husband, and the demurrer to the declaration was overruled, on the ground that the action was in substance an action ex contractu. Bramwell, J., said, “It is clear that this action is in substance one of contract. Now, here there has been a breach of contract, which has caused a loss, which has fallen upon the personal estate.” And on appeal to the Exchequer Chamber, 32 L. T., 26, Coleridge, C. J., said: “This is a clear case. It appears to me to he plainly an action ex *325contractu. Erom a breach of the contract on the part of the defendants a loss or damage accrued to the personal estate of the plaintiff’s testator.”
(Decided 1st March, 1889.)
But then, again, it is said the suit does not abate, because it was brought in the name of the State, and the husband was but the equitable plaintiff, and the State vs. Dorsey, et al., 3 G. & J., 75, and Fridge vs. State, use of Kirk, 3 G. & J., 103, and Logan vs. State, 39 Md., 177, and other like cases, are relied on in support of this contention. Now, in these cases, the suits were brought on bonds to the State as the obligee, and for a breach of the bonds, and there was no necessity, say the Court, to enter the use, nor if entered, did it make any difference to the defendant, and the suits might be carried on as well without the use as with it.
But the action in this case is founded entirely on the statute, and this statute provides, “that every such action shall be for the benefit of the wife, husband, parent, and child of the person whose death shall have been so caused, and shall be brought in the name of the State of Maryland for the use of the person entitled to damages,” &c. Sec. 2 of Art. 65 of the Code of 1860.
Here the statute provides expressly, that the suit shall be brought in the name of the State for the use of the person entitled to damages. There is no contractual relation in such cases between the State, the legal plaintiff, and the defendant. The State in fact is merely a formal party, and not liable in any manner for the costs. And under such circumstances it can hardly be contended, that upon the death of the equitable plaintiff, the suit could be carried on in the name of the State against the defendant. And, if not, in the absence of a statutory provision to the contrary, the action must abate.

Judgment affirmed.